Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion of this Registrations Statement on Form S-1 of US SolarTech, Inc. (formerly Silica Tech, LLC of our report dated April 8, 2009, relating to our audits of the financial statements of Silica Tech, LLC as of and for the years ended December 31, 2008 and 2007 and for the period from inception (September 9, 2004) to December 31, 2008. We also consent to the reference to our firm under the caption "Experts" in such Registration statement. /s/ Stowe & Degon LLC Westborough, Massachusetts October 13, 2009
